Citation Nr: 1416961	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial rating higher than 60 percent for service-connected atopic dermatitis with chronic urticaria. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 2009.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Service connection for bilateral hearing loss, sinusitis, and allergic rhinitis was denied therein.  Service connection was granted and an initial rating of 10 percent assigned effective June 1, 2009, for atopic dermatitis with chronic urticaria.  The Veteran appealed each of these determinations.

In a May 2012 rating decision, the RO granted service connection for allergic rhinitis.  That issue accordingly no longer is part of this matter.  The RO also increased the initial rating for service-connected atopic dermatitis with chronic urticaria to 60 percent effective June 1, 2009.  That issue remains part of this matter for consideration of an even higher initial rating.  AB v. Brown, 6 Vet. App. 35 (1993).  Pursuant to the Veteran's request, a hearing was scheduled for September 2012 and then rescheduled for January 2013.  He did not appear then.  He also did not appear when it once again was rescheduled for June 2013.  The request thus is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's electronic claims file shows that adjudication may proceed at this time with respect to service connection for sinusitis and an initial rating higher than 60% for atopic dermatitis with chronic urticaria.  However, this review shows that additional development is required prior to adjudication of the claim for service connection for bilateral hearing loss.  That issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran does not now have, and indeed has not had, sinusitis.

2.  The Veteran's service-connected atopic dermatitis with chronic urticaria has been assigned the maximum schedular rating allowable, and referral for extraschedular consideration is not warranted.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).

2.  The criteria for an initial rating higher than 60 percent for service-connected atopic dermatitis with chronic urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7825 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). How ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He participated in a program designed to facilitate claim processing as soon as possible after discharge.  He accordingly was informed in March 2009, prior to his discharge, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Veteran also was informed at that time of how ratings and effective dates are assigned.  This was prior to the July 2009 rating decision, which constitutes the initial adjudication here.  With respect specifically to atopic dermatitis with chronic urticaria, the claim was substantiated since service connection was granted therein.  As such, any notice defect was not prejudicial and no further notice was required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records have been obtained by VA.  VA and private treatment records have not been obtained by VA since none have been identified by the Veteran.  He further has not submitted any such treatment records on his own behalf, but he has submitted post-service military base treatment records.  He also submitted opinions from care providers there.  VA medical examinations were conducted in April 2009, prior to his discharge, and in January 2012.  They are adequate.  It is unclear whether or not the claims file was reviewed at either.  Yet the Veteran accurately reported his medical history at both.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He was interviewed about his current symptoms and physically assessed at both.  All of this has provided enough detail so that the determinations herein are fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative has identified any development necessary for adjudication that has not been undertaken.  The record does not indicate any necessary development that has not been undertaken.  As such, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  In sum, adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it is shown to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection also may be established if there was manifestation during service and at any later date unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or the chronic label then is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection finally exists for chronic diseases if the Veteran served for 90 plus days during war or after December 31, 1946, and manifestation was by a set period after discharge.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board finds that service connection for sinusitis is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in March 2009, just prior to his discharge.  His service treatment records dated around that time do not contain a diagnosis of sinusitis.  Neither do his post-service military base treatment records or the January 2012 VA medical examination.  The April 2009 VA medical examination diagnosed sinusitis, but the basis for this diagnosis is invalidated herein.

According to service treatment records, the Veteran was diagnosed with sinusitis in August 1995, but this diagnosis was never repeated.  Instead, his complaints resulted in diagnoses such as upper respiratory infection, acute respiratory disease, viral syndrome, bacterial pharyngitis, and allergic rhinitis before and after August 1995.  Allergic rhinitis, in particular, was diagnosed toward the end of his service.  Many times, to include in February 2005 and in February 2009, he denied sinusitis as well as ear, nose, and throat trouble.  His sinuses were found to be normal upon assessment many times, to include in March 2005, March 2008, and March 2009.  He had one isolated episode of sinusitis during service as opposed to chronic sinusitis.  Whereas chronic sinusitis would constitute a disability, an isolated episode of sinusitis does not constitute a disability.  The Veteran's post-service military base treatment records are completely silent with respect to sinusitis.

At the April 2009 VA examination, the Veteran complained of sinus problems for 10 years for which he received no treatment.  His complaints are lay evidence as he is a lay person without a medical background.  Since he is relating symptoms he would personally experience, the Veteran is competent to complain of a long history of sinus problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay evidence is gauged by factors such as bias, interest, internal inconsistency, external inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Bias, bad character, and malingering are not found.  Neither is facial implausibility.  It indeed is possible that the Veteran's service treatment records are devoid of reference to sinusitis within the decade prior to April 2009 because he did not seek treatment for his sinus problems.  Self-treatment for such problems with over-the-counter medication could have been undertaken instead as reported by him, for example.  Internal inconsistency also is not found since the Veteran's April 2009 complaint of 10 years of sinus problems is the only one of its kind.  However, there is external inconsistency.  The service treatment records showing that the Veteran often denied sinusitis as well as ear, nose, and throat trouble conflict with his April 2009 complaint in this regard.  His obvious interest further cannot be ignored.  His complaints were made in an attempt to secure service connection.  A grant of service connection potentially would result in his financial gain.  Presumably, a desire for the receipt of disability compensation is why he filed his claim.  The Veteran, in sum, is not credible in making his complaint.

Sinusitis was not found at the April 2009 VA medical examination.  In fact, there were no abnormal findings.  X-rays of the Veteran's sinuses were normal.  Recurrent sinusitis was diagnosed.  The subjective factors contributing to this diagnosis were noted to be the Veteran's complaints, and the only objective factor was noted to be his use of over-the-counter medication.  Yet this diagnosis is invalid.  The Veteran has been deemed not credible, which renders the subjective factor upon which the diagnosis is based invalid and which invalidates the objective factor.  It is not objective in the sense that assessment provided confirmatory evidence of sinusitis.  While it would be objective in the sense that use of over-the-counter medication for sinusitis could be confirmed, this has not been done here.  Even if it had been, confirming the use of medication for a condition does not confirm the presence of the condition itself.  It is quite possible the Veteran used medication for the wrong condition because he misdiagnosed himself.  

Indeed, sinusitis specifically was not diagnosed at the January 2012 VA medical examination.  Allergic rhinitis instead was diagnosed following the Veteran's complaints of relevant symptoms, findings made upon assessment of pale nasal mucosa and hypertrophic turbinates, and review of the previous X-rays.  It is reiterated that he has been granted service connection for this condition.  A lay person like the Veteran is competent to diagnose a condition if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples in this regard.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Sinusitis, in contrast, cannot be competently identified by a lay person.

Many of the symptoms of sinusitis overlap with the symptoms of similar conditions like allergic rhinitis, as can be inferred from the January 2012 VA medical examination.  Physical examination of the sinuses, whether via assessment or diagnostic testing to include X-rays or otherwise, often is used for diagnostic purposes.  This is clear from the aforementioned VA medical examination in combination with the April 2009 VA medical examination.  As such, it follows that sinusitis is not simple and readily observable like flat feet, certain skin ailments, tinnitus, and varicose veins.  A lay person such as the Veteran additionally is competent to diagnose a condition if reporting a contemporaneous medical diagnosis or describing symptoms that support a later medical diagnosis.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Neither is possible because he has not been diagnosed medically with sinusitis since August 1995.

The preponderance of the evidence is against finding that the Veteran now has, or has had, sinusitis.  Thus, service connection for sinusitis must be denied for lack of a current disability, and it is not necessary to consider whether the other criteria for establishing service connection have been met.  His contention that he has sinusitis due to the pollution he was exposed to while stationed in Mexico City during service also need not be discussed.  Neither will his exposure to other smoke, fire, and any other hazards while stationed in Iraq during service, whether or not he contends he has sinusitis due in whole or in part to this exposure.

III.  Higher Initial Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the disability impairs the ability to function under ordinary conditions, as demonstrated by symptoms, with the applicable rating criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, the assignment of different ratings for different portions of the claim period, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The claimant, similar to above with service connection, thus prevails if the evidence supports a higher rating or is in relative equipoise but does not prevail when the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

38 C.F.R. § 4.118 addresses service-connected skin disabilities.  The Veteran's service-connected atopic dermatitis with chronic urticaria is rated under Diagnostic Code 7806 of that regulation.  Diagnostic Code 7806 is for dermatitis or eczema.  A maximum rating of 60 percent is reserved thereunder for when more than 40 percent of the entire body is affected, 40 percent or more of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period. 

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive once again must be identified, and reasons once again must be provided for rejecting any evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 36; Gilbert, 1 Vet. App. at 49.  That includes any lay evidence in addition to the medical evidence.  Only the most salient evidence once again need be discussed, even though all the evidence must be reviewed.  Gonzales, 218 F.3d at 1378.  Evidence dated prior to the claim will be referenced to the extent it sheds light on the claim period.  38 C.F.R. § 4.1.

Given the evidence, the Board finds that an initial rating higher than 60 percent for the Veteran's service-connected atopic dermatitis with chronic urticaria is not warranted.  60 percent is the highest rating possible under Diagnostic Code 7806.  The only consideration therefore is whether another Diagnostic Code should be used in lieu of Diagnostic Code 7806.  A change in Diagnostic Code indeed generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  VA has a duty to maximize benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB, 6 Vet. App. at 35.  This includes using the most favorable of the applicable Diagnostic Codes.  Whether a Diagnostic Code is applicable naturally depends on diagnosis, but it also depends on medical history and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).

Diagnostic Code 7825, which concerns urticaria, clearly is applicable.  A February 2011 opinion from Dr. R.A., a post-service military base care provider, even indicates that it may be more appropriate.  However, the maximum rating thereunder is 60 percent.  It follows that changing the Diagnostic Code from 7806 to 7825 would not benefit the Veteran.  Only two Diagnostic Codes provide for ratings higher than 60 percent.  Diagnostic Code 7800 allows for a rating as high as 80 percent, but it addresses burn scars, other scars, or other disfigurement of the head, face, or neck.  The Veteran's skin problem has not caused any disfigurement of his head, face, or neck.  Thus, this Diagnostic Code is not applicable.  

The Board acknowledges that the claims folder contains no current evidence that the Veteran's service-connected atopic dermatitis with chronic urticarial has resulted in exfoliative dermatitis or erythroderma.  Importantly, even if the Board were to assume that such an association exists between these two conditions, the Board finds that a 100 percent evaluation for the Veteran's service-connected skin disorder is not warranted under Diagnostic Code 7817 [which allows for a rating as high as 100 percent].  In a February 2011 medical statement, the Veteran was noted to have undergone "multiple" systemic steroid treatment over the years.  Specifically, within that past year, he had 5 courses of prednisone treatment in Texas and 2 courses of such treatment in Afghanistan.  Significantly, as constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviold-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy has not been required in the past 12-month period and as systemic manifestations such as a fever, weight loss, and hypo proteinemia have not been shown, a higher rating of 100 percent for the Veteran's service-connected atopic dermatitis with chronic urticarial, pursuant to Diagnostic Code 7817 which evaluates impairment resulting from exfoliative dermatitis (erythroderma), is not warranted.  

Of final note, reasonable doubt and the assignment of a staged rating have been considered.  There is no way to award a higher initial rating, however.  It follows that the preponderance of the evidence can neither support or be against a higher initial rating as well as that this evidence cannot be in relative equipoise.  Reasonable doubt therefore is inapplicable.  The aforementioned is true for the entire claim period.  As such, a higher initial rating for even a portion of the claim period cannot be awarded.  There is no basis for a staged rating, in other words.  The Veteran, in sum, is denied an initial rating higher than 60 percent for service-connected atopic dermatitis with chronic urticaria.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that referral is not warranted.  Indeed, the first antecedent step is not met.  The Veteran's service-connected atopic dermatitis with chronic urticaria picture is not unusual or exceptional because the schedular rating criteria set forth above reasonably describe it.  They assign ratings based on the how much of the entire body and exposed areas are affected as well as the type and frequency of treatment required.  As such, the criteria account for the findings made at the April 2009 and January 2012 VA medical examinations that the Veteran has tried numerous medications but between 10 and 20 percent of his entire body is affected while between zero and 20 percent of his exposed areas are affected by an itchy rash.  The criteria also account for the findings made by K.P., a post-service military base care provider, in a January 2010 opinion (received in April 2010) and in Dr. R.A.'s February 2011 opinion that numerous medications have been tried but between 10 and 50 percent of his entire body typically is affected with exacerbations increasing this figure.

In light of the above, discussion of whether there are related factors as required by the second step is unnecessary.  It is included, however, to establish that referral still would not be warranted even if the Veteran's disability picture were unusual or exceptional.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  There is no indication that he ever, much less frequently, has been hospitalized due to his skin problem.  Some interference with employment is factored into the rating assigned under the schedular rating criteria.  Marked interference with employment does not exist.  It was noted at the January 2012 VA examination that the Veteran is an airline pilot.  He reported that the sedentary and physical tasks he performs are severely impacted during exacerbations of his skin problem.  However, he did not provide any greater detail.  He apparently has been able to continue working despite his skin problem.  This includes in Afghanistan.  Taking time off whether for symptoms or for treatment never has been mentioned.  Some can be assumed, but the amount cannot be deemed substantial in the absence of any indication in this regard.  There finally are no other related factors to consider.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Veteran nor his representative has contended that his service-connected atopic dermatitis with chronic urticaria is so severe that he is unable to either secure or maintain work.  The evidence does not convey or even suggest this to be true.  It follows that the Veteran is not unable to work at all since not even marked interference with his ability to work exists.  He indeed does work, as set forth above.  Consideration of a TDIU, in sum, is not warranted.  

ORDER

Service connection for sinusitis is denied.

An initial rating higher than 60 percent for service-connected atopic dermatitis with chronic urticaria is denied.


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss at this time.  Additional development indeed is needed prior to adjudication by the Board to ensure that he is afforded every possible consideration.  This includes both additional records development as well as additional VA medical examination development, with VA medical opinion development as necessary.  That VA has a duty to assist the Veteran in substantiating the benefit sought in these regards indeed is reiterated.

I.  Records

VA must make as many requests as are necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests for them would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records not in government custody is discovered, the claimant must be asked either to submit them to VA or to provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, VA must make an initial request for them and one or more follow-up requests for them if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant must be notified if requested records, whether in government custody or not in government custody, cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

It is reiterated that no VA treatment records or private treatment records are available but that post-service military base treatment records are available.  However, there are no treatment records from any source dated recently.  There accordingly may be outstanding VA or private treatment records not yet identified or submitted by the Veteran.  There also accordingly may be outstanding updated post-service military base treatment records regarding him.  He must be afforded an opportunity either to submit any outstanding records or to provide enough information to identify and locate them along with any required authorization for their release.  If he opts to provide information along with authorization, if required, an initial request for the records must be made.  Supplemental requests also must be made as necessary.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

II.  Medical Examination and Potential Medical Opinion

If VA provides a medical examination and/or a medical opinion for a service connection issue, whether or not obligated to do so, it must be adequate.  Barr, 21 Vet. App. at 303.  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  They also must describe the disability present, if any, in sufficient detail.  Id.  VA medical opinions must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale supplied also must be clearly and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination for bilateral hearing loss in April 2009.  He was not diagnosed with any hearing loss.  Indeed, his pure tone thresholds in each ear were normal with only one exception.  Normal hearing means a pure tone threshold ranging between zero and 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's hearing in his right ear was 25 decibels at 4000 Hertz.  Yet hearing loss is considered a disability for VA purposes when the pure tone threshold in any of the frequencies from 500 to 4000 Hertz is 40 decibels or greater or when the pure tone thresholds for at least three of these frequencies is 26 decibels or greater.  38 C.F.R. § 3.385.  Hearing loss also is considered a disability for VA purposes when speech recognition scores are less than 94 percent.  Id.  The Veteran's had a better speech recognition scores than this in each ear.  Because no diagnosis was made, there was no VA medical opinion.

As the April 2009 VA medical examination was conducted approximately five years ago, it is of considerable age.  There is no indication that the Veteran's hearing has been tested since.  It thus is possible that he did not have hearing loss arising to the level of a disability for VA purposes then but does now.  The examination may no longer sufficiently describe his hearing, in other words.  Of particular interest in this regard is the right ear.  Service treatment records reflect numerous occasions on which the Veteran's hearing was normal in his left ear and his right ear.  However, they also reflect several occasions on which he had hearing loss which did not arise to the level of a disability for VA purposes in his right ear.  Many of these occasions occurred late in his service.  His pure tone threshold indeed was 25 or 30 decibels at 3000 and/or 4000 Hertz in February 2007, February 2008, March 2008, September 2008, and February 2009.  On a few of these occasions, there was hearing loss which did not arise to the level of a disability for VA purposes in the left ear as well.

Arrangements, in sum, must be made for the Veteran to undergo another VA medical examination.  If any right ear hearing loss, left ear hearing loss, or bilateral hearing loss is diagnosed, a VA medical opinion must be rendered.  It must take into account the Veteran's entire history, which includes exposure to loud noise during service in his capacity as a pilot and any such exposure he has had post-service.  This factual premise is hereby deemed accurate.  An explanation for the opinion shall be provided.  This includes discussing pertinent medical principles as they relate to the pertinent medical and lay evidence.  The April 2010 (receipt date, as the date on the page is January 2010) opinion of Dr. J.C., one of the Veteran's physicians at the military base following his service, that he has service-related bilateral hearing loss which is significant for the right ear at 3000 and 4000 Hertz specifically must be discussed.

Accordingly, a REMAND is directed for the following:

1.  Ask the Veteran either to submit any outstanding VA, private, or post-service military base treatment records or to provide enough information to identify and locate them along with any required authorization for their release.  If he provides the information along with authorization, if required, make an initial request for the records.  Make supplemental requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA audiological examination.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose any hearing loss shown.  The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss was incurred during or otherwise is related to the Veteran's service.

A clear and full rationale (explanation) must be provided for this opinion in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  Please note that the Veteran's right ear had hearing loss not arising to the level of a disability several times, particularly toward the end of his service.  The same is true to a lesser extent regarding his left ear.  Also please note that the factual premise of the Veteran's exposure to loud noise during service is accurate because he was a pilot.  If an opinion cannot be provided without speculation, a clear and full rationale still is required.  It shall discuss why a conclusion cannot be reached.  A citation for or copy of any medical literature referenced finally shall be provided in the report.

3.  Then readjudicate the Veteran's entitlement to service connection for bilateral hearing loss.  Furnish him and his representative with a rating decision if the determination made is favorable.  If the determination is unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit sought. 38 C.F.R. § 3.655.  He is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


